DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-30 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 12, 28, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Gaal et al. (Pub. No.: US 20120113917 A1), hereinafter Gaal, in view of BACK et al. (Pub. No.: US 20220159678 A1), hereinafter BACK.

With respect to claim 1, Gaal teaches A method for wireless communications at a user equipment (UE), comprising: 
receiving, from a base station, a message indicating that tone is applied to a downlink transmission via rate matching ([0075-0077], PDSCH rate matching for message 4 may not exclude the REs signaled by the eNB for PDSCH muting operation. Note that eNB may choose to mute or not to mute these REs signaled for PDSCH muting operation, but PDSCH rate matching for message 4 may always include these REs); 
receiving the downlink transmission comprising data rate matched around selected resource elements used for tone ([0075-0077], eNB uses MAC-ID information to identify release information of UE such that eNB can determine whether to perform rate-matching around those muting tones or not when sending PDSCH to this UE); 
identifying the selected resource elements used for tone based at least in part on an estimation of a channel between the UE and the base station ([0075-0077], identify release information of UE such that eNB can determine whether to perform rate-matching around those muting tones or not when sending PDSCH to this UE); and 
decoding the data of the downlink transmission via rate matching around the selected resource elements used for tone ([0075-0077], UE tries to decode unicast PDSCH, it typically relies on its release information (rel-10 UE vs. rel-8/9 UE) and the eNB release information to determine whether to assume PDSCH has rate-matching around muting tones or not).  

Although Gaal teaches tone as set forth above.  Gaal does not explicitly teach tone reservation.  

However, BACK teaches tone reservation (fig. 36, [0369-0370], the tone reservation method).

Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing data of the claimed invention to combine the teachings of BACK, tone reservation, into the teachings of Gaal, in order for the number of PRTs increases, a transmission rate decreases, but a PAPR may be reduced more (BACK, [0369]).

With respect to claim 12, Gaal teaches A method for wireless communications at a base station, comprising: 
determining to apply tone to a downlink transmission from the base station to a user equipment (UE) ([0075-0077], PDSCH rate matching for message 4 may not exclude the REs signaled by the eNB for PDSCH muting operation. Note that eNB may choose to mute or not to mute these REs signaled for PDSCH muting operation); 
selecting to rate match data of the downlink transmission around selected resource elements for the tone instead of puncturing the data of the downlink transmission ([0075-0077], eNB uses MAC-ID information to identify release information of UE such that eNB can determine whether to perform rate-matching around those muting tones or not when sending PDSCH to this UE); 
transmitting, to the UE, a message indicating that tone is applied the downlink transmission via rate matching ([0075-0077], PDSCH rate matching for message 4 may not exclude the REs signaled by the eNB for PDSCH muting operation. Note that eNB may choose to mute or not to mute these REs signaled for PDSCH muting operation, but PDSCH rate matching for message 4 may always include these REs); and 
transmitting the downlink transmission comprising the data rate matched around the selected resource elements used for tone ([0075-0077], eNB uses MAC-ID information to identify release information of UE such that eNB can determine whether to perform rate-matching around those muting tones or not when sending PDSCH to this UE).

Although Gaal teaches tone as set forth above.  Gaal does not explicitly teach tone reservation.  

However, BACK teaches tone reservation (fig. 36, [0369-0370], the tone reservation method).

Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing data of the claimed invention to combine the teachings of BACK, tone reservation, into the teachings of Gaal, in order for the number of PRTs increases, a transmission rate decreases, but a PAPR may be reduced more (BACK, [0369]).

With respect to claim 28, Gaal teaches An apparatus for wireless communications, comprising: 
a processor ([0013-0014]); 
memory coupled with the processor ([0013-0014]); and instructions stored in the memory and executable by the processor to cause the apparatus to ([0013-0014]): 
receive, from a base station, a message indicating that tone is applied to a downlink transmission via rate matching ([0075-0077], PDSCH rate matching for message 4 may not exclude the REs signaled by the eNB for PDSCH muting operation. Note that eNB may choose to mute or not to mute these REs signaled for PDSCH muting operation, but PDSCH rate matching for message 4 may always include these REs); 
receive the downlink transmission comprising data rate matched around selected resource elements used for tone ([0075-0077], eNB uses MAC-ID information to identify release information of UE such that eNB can determine whether to perform rate-matching around those muting tones or not when sending PDSCH to this UE); 
identify the selected resource elements used for tone based at least in part on an estimation of a channel between the UE and the base station ([0075-0077], identify release information of UE such that eNB can determine whether to perform rate-matching around those muting tones or not when sending PDSCH to this UE); and 
decode the data of the downlink transmission via rate matching around the selected resource elements used for tone ([0075-0077], UE tries to decode unicast PDSCH, it typically relies on its release information (rel-10 UE vs. rel-8/9 UE) and the eNB release information to determine whether to assume PDSCH has rate-matching around muting tones or not).  

Although Gaal teaches tone as set forth above.  Gaal does not explicitly teach tone reservation.  

However, BACK teaches tone reservation (fig. 36, [0369-0370], the tone reservation method).

Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing data of the claimed invention to combine the teachings of BACK, tone reservation, into the teachings of Gaal, in order for the number of PRTs increases, a transmission rate decreases, but a PAPR may be reduced more (BACK, [0369]).

With respect to claim 30, Gaal teaches An apparatus for wireless communications, comprising: 
a processor ([0013-0014]); 
memory coupled with the processor ([0013-0014]); and instructions stored in the memory and executable by the processor to cause the apparatus to ([0013-0014]): 
determine to apply tone to a downlink transmission from the base station to a user equipment (UE) ([0075-0077], PDSCH rate matching for message 4 may not exclude the REs signaled by the eNB for PDSCH muting operation. Note that eNB may choose to mute or not to mute these REs signaled for PDSCH muting operation); 
select to rate match data of the downlink transmission around selected resource elements for the tone instead of puncturing the data of the downlink transmission ([0075-0077], eNB uses MAC-ID information to identify release information of UE such that eNB can determine whether to perform rate-matching around those muting tones or not when sending PDSCH to this UE); 
transmit, to the UE, a message indicating that tone is applied the downlink transmission via rate matching ([0075-0077], PDSCH rate matching for message 4 may not exclude the REs signaled by the eNB for PDSCH muting operation. Note that eNB may choose to mute or not to mute these REs signaled for PDSCH muting operation, but PDSCH rate matching for message 4 may always include these REs); and 
transmit the downlink transmission comprising the data rate matched around the selected resource elements used for tone ([0075-0077], eNB uses MAC-ID information to identify release information of UE such that eNB can determine whether to perform rate-matching around those muting tones or not when sending PDSCH to this UE).

Although Gaal teaches tone as set forth above.  Gaal does not explicitly teach tone reservation.  

However, BACK teaches tone reservation (fig. 36, [0369-0370], the tone reservation method).

Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing data of the claimed invention to combine the teachings of BACK, tone reservation, into the teachings of Gaal, in order for the number of PRTs increases, a transmission rate decreases, but a PAPR may be reduced more (BACK, [0369]).

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Gaal, in view of BACK, and further in view of Bhattad et al. (Pub. No.: US 20120058791 A1), hereinafter Bhattad.

With respect to claim 5, the combination of Gaal and BACK teaches the method of claim 1.  The combination of Gaal and BACK does not explicitly teach receiving one or more demodulation reference signals from the base station; and performing one or more measurements on the one or more demodulation reference signals to determine the estimation of the channel 3and 4performing one or more measurements on the one or more demodulation 5reference signals to determine the estimation of the channel 3and 4performing one or more measurements on the one or more demodulation 5reference signals to determine the estimation of the channel.  .

However, BACK teaches receiving one or more demodulation reference signals from the base station ([0073]); and performing one or more measurements on the one or more demodulation reference signals to determine the estimation of the channel ([0073]).

Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing data of the claimed invention to combine the teachings of Bhattad, receiving one or more demodulation reference signals from the base station; and performing one or more measurements on the one or more demodulation reference signals to determine the estimation of the channel, into the teachings of Gaal and BACK, in order to improve the effectiveness of CSI-RS channel estimation of neighboring cells (Bhattad, [0117]).

With respect to claim 6, the combination of Gaal and BACK teaches the method of claim 1.  The combination of Gaal and BACK does not explicitly teach wherein the estimation of the channel is based at least in part on channel reciprocity of a downlink channel and an uplink channel between the base station and the UE3and 4performing one or more measurements on the one or more demodulation 5reference signals to determine the estimation of the channel 3and 4performing one or more measurements on the one or more demodulation 5reference signals to determine the estimation of the channel.  .

However, BACK teaches r wherein the estimation of the channel is based at least in part on channel reciprocity of a downlink channel and an uplink channel between the base station and the UE ([0075]).

Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing data of the claimed invention to combine the teachings of Bhattad, wherein the estimation of the channel is based at least in part on channel reciprocity of a downlink channel and an uplink channel between the base station and the UE, into the teachings of Gaal and BACK, in order to improve the effectiveness of CSI-RS channel estimation of neighboring cells (Bhattad, [0117]).

Allowable Subject Matter

Claims 2-4, 7-11, 13-27, and 29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Pub. No.: US 20150195068 A1; “Kim”, ([0217])

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIET TANG whose telephone number is (571)270-7193.  The examiner can normally be reached on M-F 8:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on (571) 272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KIET TANG/
Primary Examiner, Art Unit 2469